WATERMAN, Circuit Judge
(concurring) :
Though I was of the majority in Zdanok v. Glidden Co., I concur in the overruling of that case. The result reached there has received notoriously scant acceptance. Therefore, not formally to overrule the case when a decent opportunity presents itself to do so would render a disservice to jurisprudence. To be sure, as pointed out by Judge Hays, the present case is easily distinguishable on its operative facts from the operative facts in Zdanok v. Glidden Co., and could have been easily decided without disturbing the precedential value of the older case within the limited area where the precedent could remain applicable. Here only two departments were transferred to Tennessee; there the Glidden Company completely closed its Elmhurst plant. Nevertheless, I am happy to join in the destruction of that precedent.